326 S.C. 62 (1997)
483 S.E.2d 473
In the Matter of Ernest E. YARBOROUGH, Respondent.
Supreme Court of South Carolina.
April 3, 1997.


*63 ORDER
Respondent was convicted of obstruction of justice. Disciplinary Counsel has filed a petition for interim suspension seeking to have respondent suspended from the practice of law in this State pursuant to Rule 17(a), RLDE, Rule 413, SCACR.
IT IS ORDERED that the petition is granted and respondent is temporarily suspended from the practice of law until further order of this Court.
            /s/ Ernest A. Finney, Jr., C.J.
            /s/ Jean H. Toal, A.J.
            /s/ James E. Moore, A.J.
            /s/ John H. Waller, Jr., A.J.
            /s/ E.C. Burnett, III, A.J.